USDC IN/ND case 2:17-cr-00169-JVB-JEM document 110 filed 08/23/19 page 1 of 30   1


     1                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF INDIANA
     2                             HAMMOND DIVISION

     3      UNITED STATES OF AMERICA              )    Cause No.:
                                                  )    2:17-cr-169
     4            vs.                             )
                                                  )
     5      SHEILA GEARY,                         )    Hammond, Indiana
                                                  )    March 7, 2019
     6                   Defendant.               )
                                                  )
     7      ______________________________        )
                                                  )
     8

     9                  TRANSCRIPT OF CHANGE OF PLEA HEARING
                     BEFORE THE HONORABLE JOSEPH S. VAN BOKKELEN
    10                      UNITED STATES DISTRICT JUDGE

    11   APPEARANCES:

    12   For the Government:          AUSTIN M. BERRY
                                      U.S. DEPARTMENT OF JUSTICE
    13                                CRIMINAL DIVISION
                                      1400 New York Avenue NW, Suite 600
    14                                Washington, DC 20530
                                      (202) 514-5780
    15                                Austin.berry2@usdoj.gov

    16
         For the Defendant:           KERRY C. CONNOR
    17                                LAW OFFICE OF KERRY CONNOR
                                      9013 indianapolis Boulevard, Suite C
    18                                Highland, Indiana 46322
                                      (219) 972-7110
    19                                Kcconnor@sbcglobal.net

    20

    21

    22
         Proceedings reported by stenotype.           Transcript produced by
    23   computer-aided transcription.

    24

    25


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 110 filed 08/23/19 page 2 of 30   2


     1        (The following proceedings were held in open court

     2         commencing at 1:59 p.m., reported as follows:)

     3        (Call to Order of the Court.)

     4                THE COURT:    You can all be seated.      Are you just

     5   standing up --

     6                MR. BERRY:    I assumed I was going to make

     7   appearances in a moment.       I was being lazy, I guess.

     8                THE COURT:    That's okay.    I didn't know if there was

     9   something I needed to take up before I get to this.

    10                This is the case of United States of America

    11   v. Sheila Geary, Hammond criminal No. 2:17-CR-169.           The

    12   defendant is in the courtroom with her lawyer, Kerry Connor,

    13   and the government is represented by Assistant United States

    14   Attorney Austin Berry.

    15                MR. BERRY:    Good afternoon.

    16                THE COURT:    Good afternoon.

    17                Ms. Geary, will you and Ms. Connor please approach

    18   the podium.

    19                MS. CONNOR:    Yes, Your Honor.

    20                THE COURT:    Ms. Geary, how are you feeling?

    21                THE DEFENDANT:     Okay, sir.

    22                THE COURT:    Are you ready to go forward?

    23                THE DEFENDANT:     Yes, Your Honor.

    24                THE COURT:    Mr. Berry, assuming that the Court

    25   accepts Ms. Geary's guilty plea to Count 3, will the government


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 110 filed 08/23/19 page 3 of 30   3


     1   be seeking that she be detained while awaiting sentencing?

     2                MR. BERRY:    No, Your Honor.

     3                THE COURT:    Okay.   Thank you very much.

     4                Assuming the Court accepts Ms. Geary's guilty plea

     5   to Count 3 of the Indictment, the Court will adopt the

     6   government's position regarding Ms. Geary's flight risk and the

     7   possible dangers to others and will not order that Ms. Geary be

     8   detained while awaiting sentencing.

     9                Ms. Geary, during this hearing I will ask you some

    10   questions.    Before we begin, would you please turn, face my

    11   courtroom deputy, and he'll place you under oath.

    12        (The oath was duly administered.)

    13                THE DEFENDANT:     I do.

    14                THE COURT:    Ms. Geary, do you understand that you

    15   are now under oath and that if you answer any of my questions

    16   falsely, your answers may be used against you in another

    17   prosecution for perjury or making a false statement?

    18                THE DEFENDANT:     Yes, Your Honor.

    19                THE COURT:    Okay.   A federal grand jury returned a

    20   three-count Indictment against you and David Geary, and Count 3

    21   pertained to you.      In Count 3 you were charged with possession

    22   of child pornography in violation of 18 U.S.C. § 2252(a)(4).

    23                You appeared before a Magistrate Judge and entered a

    24   plea of not guilty to the charges in the Indictment.

    25                Ms. Geary, it is my understanding that you are here


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 110 filed 08/23/19 page 4 of 30    4


     1   today because you want to change your not-guilty plea to

     2   Count 3 in the Indictment to guilty; is that correct?

     3                THE DEFENDANT:     Yes, sir.

     4                THE COURT:    Okay.

     5                And, Mr. Berry, there are victims in this case,

     6   correct?

     7                MR. BERRY:    Yes, Your Honor.

     8                THE COURT:    And were notice given to those crime

     9   victims about this hearing?

    10                MR. BERRY:    Yes, Your Honor.

    11                THE COURT:    Are any of them here today?

    12                MR. BERRY:    One of Ms. Geary's daughters is here but

    13   not the victim of this particular offense.           So she was one of

    14   the victims of David Geary when he allocuted but not

    15   technically to this count.

    16                THE COURT:    Okay.   And I'll take any comments they

    17   have probably at the sentencing hearing would be the most

    18   appropriate time.

    19                MR. BERRY:    That's fine.     Right.   I just wanted you

    20   to know she is -- one of the daughters is here.           She was a

    21   victim in the other part of the case but not technically this

    22   one.   But that victim, who is not here, has been notified of

    23   this hearing.

    24                THE COURT:    Okay.   Thank you very much.

    25                Ms. Geary, before I allow you to change your plea to


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 110 filed 08/23/19 page 5 of 30   5


     1   Count 3, I will ask you some questions to make sure that your

     2   plea is valid.       If there is any questions that you do not

     3   understand or at any time want to consult with Ms. Connor,

     4   please say so because it is essential to a valid plea that you

     5   understand each question before you answer it.

     6                Okay?

     7                THE DEFENDANT:     Yes, sir.

     8                                  EXAMINATION

     9   BY THE COURT:

    10   Q.   Ms. Geary, what is your full name?

    11   A.   Sheila Ann Geary.

    12   Q.   How old are you?

    13   A.   52.

    14   Q.   How far did you go in school?

    15   A.   Some after high school, some correspondence course.

    16   Q.   Is it fair to say you are able to speak and understand

    17   English?

    18   A.   Yes.

    19   Q.   Likewise, you are able to read and write English?

    20   A.   Yes, sir.

    21   Q.   Okay.   Are you a United States citizen?

    22   A.   Yes.

    23   Q.   Have you taken any drugs in the past 24 hours?

    24   A.   No, sir.

    25   Q.   How about medicine or pills in the past 24 hours?


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 110 filed 08/23/19 page 6 of 30   6


     1   A.   I am on medications.

     2   Q.   And what's that medication?

     3   A.   I'm on Lexapro for anxiety and depression.          I'm on Norco

     4   for back and spinal issues.       I'm on Oxybutynin for overactive

     5   bladder, and I'm on Gabapentin for nerve issues.

     6   Q.   With regard to any of those medications, is there anything

     7   about those medications that make it difficult for you to

     8   understand what's going on today?

     9   A.   No, sir.

    10   Q.   Are they affecting your ability to hear what's going on

    11   today?

    12   A.   No, sir.

    13   Q.   And they are not affecting your ability to respond; is that

    14   correct?

    15   A.   That is correct.

    16   Q.   Okay.   When is the last time you took any medication?

    17   A.   This morning about 8:00 o'clock.

    18   Q.   Have you drunk any alcoholic beverages in the past

    19   24 hours?

    20   A.   No, sir.

    21   Q.   Ms. Geary, have you ever been treated for any mental

    22   illness?

    23   A.   Yes, sir.

    24   Q.   And tell me what that was?

    25   A.   I have been in off-and-on treatment for anxiety and


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 110 filed 08/23/19 page 7 of 30   7


     1   depression since 2010.

     2   Q.   And is that one of the reasons you are taking medication

     3   for that?

     4   A.   Yes, sir.

     5   Q.   Okay.   And is there anything about what's going on today

     6   right now that you're not able to understand?

     7   A.   No, sir.

     8   Q.   And you're here today to change your plea from not guilty

     9   to guilty to Count 3; is that correct?

    10   A.   Yes, sir.

    11   Q.   Have you recently been treated for addiction to narcotic

    12   drugs of any kind?

    13   A.   No, sir.

    14   Q.   And do you understand what's happening today and why you

    15   are here?

    16   A.   Yes, I do.

    17   Q.   And you're here today to change your plea to guilty to

    18   Count 3 of the Indictment; is that correct?

    19   A.   Yes, sir.

    20                THE COURT:    And to both counsel, Ms. Connor and

    21   Mr. Berry, do either of you have any doubt as to Ms. Geary's

    22   competence to plead at this time?

    23                MS. CONNOR:    No, Your Honor.

    24                MR. BERRY:    No, Your Honor.

    25                THE COURT:    Thank you very much.      The Court finds


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 110 filed 08/23/19 page 8 of 30   8


     1   that Ms. Geary is able to understand the significance of this

     2   proceeding and is competent to continue.

     3   BY THE COURT:

     4   Q.   Ms. Geary, have you received a copy of the Indictment;

     5   that's the written charges pending against you?

     6   A.   Yes.

     7   Q.   Have you read the Indictment?

     8   A.   Yes, Your Honor.

     9   Q.   Have you discussed the charges against you and the case in

    10   general with Ms. Connor?

    11   A.   Yes, I have.

    12   Q.   Has Ms. Connor advised you of what things the government

    13   would have to prove if you went to trial in this case?

    14   A.   Yes.

    15   Q.   Has Ms. Connor advised you of any possible defenses you

    16   might have to the charges?

    17   A.   Yes, sir.

    18   Q.   Have you had enough time to discuss your case with

    19   Ms. Connor?

    20   A.   Yes, sir.

    21   Q.   Are you fully satisfied with Ms. Connor's representation

    22   and advice given to you in this case by Ms. Connor?

    23   A.   I am, sir.

    24   Q.   Ms. Geary on February 15, 2019, you filed a notice of

    25   intent to plead guilty.       Do I understand that you want to


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 110 filed 08/23/19 page 9 of 30   9


     1   change your plea to Count 3 in the Indictment from not guilty

     2   to guilty; is that correct?

     3   A.   Yes, sir.

     4   Q.   Okay.   And in filing that notice, you conferred with

     5   Ms. Connor; is that correct?

     6   A.   Yes, sir.

     7   Q.   And these conferences took place prior to the time you

     8   filed that notice; is that correct?

     9   A.   Yes, sir.

    10   Q.   And you want the Court to accept that notice; is that

    11   correct?

    12   A.   Yes, sir.

    13   Q.   I want you to understand that this charge includes the

    14   following elements; that is, factual propositions that the

    15   government must prove.

    16                As to Count 3:     First, that you knowingly possessed

    17   matters that you knew contained a visual depiction of a minor

    18   engaged in sexually explicit conduct; second, that you knew

    19   that the visual depictions contained in the matter was of a

    20   minor engaged in sexually explicit; third, that you knew that

    21   the production of such visual depiction involved the use of a

    22   minor in sexually explicit conduct; and, finally, that the

    23   visual depiction had been produced using material that had been

    24   mailed, shipped, and transported in interstate or foreign

    25   commerce including by computer.


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 110 filed 08/23/19 page 10 of 30   10


     1                THE COURT:     And to both counsel, have I correctly

     2    stated the elements?

     3                MS. CONNOR:     Your Honor, because of the way that

     4    this count is charged, there is an additional element of

     5    knowledge that the minor was actually under 12 years old, as

     6    well.

     7                THE COURT:     Okay.

     8                MR. BERRY:     That's correct, Your Honor.       It changes

     9    the statutory maximum from 10 years to 20 years.          The element

    10    of whether she -- the images were of children under the age of

    11    12.

    12                THE COURT:     So what I need to say is the elements is

    13    a depiction of a minor under the age of 12 -- or 12 or under,

    14    right?

    15                MR. BERRY:     Correct, under the age of 12.

    16                THE COURT:     Okay.

    17                So let me try it this way.       Tell me if you're right.

    18    Thank you, Ms. Connor.

    19                First, that you knowingly possesses matter that you

    20    knew contained a visual depiction of a minor under the age

    21    of 12 engaged in sexually explicit conduct; second, that you

    22    knew that the visual depiction contained in the matter was of a

    23    minor under the age of 12 engaged in sexually explicit conduct;

    24    third, that you knew that the production of such visual

    25    depiction involved a minor under the age of 12 in sexually


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 110 filed 08/23/19 page 11 of 30   11


     1    explicit conduct; and, finally, that the visual depictions had

     2    been produced using material that had been mailed, shipped, and

     3    transported in interstate or foreign commerce including a

     4    computer.

     5                 And with those modifications, have I correctly

     6    stated the elements?

     7                 MS. CONNOR:    Yes, Your Honor.

     8                 THE COURT:    Mr. Berry?

     9                 MR. BERRY:    Yes, Your Honor.

    10    BY THE COURT:

    11    Q.   Ms. Geary, do you understand the legal elements of the

    12    charge to which you want to plead guilty?

    13    A.   Yes, sir.

    14    Q.   Do you have any questions?

    15    A.   No, sir.

    16    Q.   Do you understand that the government must prove each

    17    element of the charge beyond a reasonable doubt before you can

    18    be found guilty of that charge?

    19    A.   Yes, sir.

    20    Q.   Okay.    Do you understand that the charge to which you want

    21    to plead guilty carries the following possible maximum

    22    penalties:    Up to 20 years of imprisonment, a fine of up to

    23    $250,000, a minimum of five years of supervised release, and as

    24    much as a lifetime of supervised release, and $100 special

    25    assessment?


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 110 filed 08/23/19 page 12 of 30   12


     1                And do you also understand that the Court may order

     2    or be required to order under the Mandatory Victim Restitution

     3    Act that you make restitution to any victim of the offense?

     4                And, finally, do you understand that the Court may

     5    require you to forfeit certain property to the government?

     6                THE COURT:     And to both counsel, have I correctly

     7    stated the possible penalties?

     8                MS. CONNOR:     Yes, Your Honor.

     9                MR. BERRY:     Yes, Your Honor.

    10    BY THE COURT:

    11    Q.   Ms. Geary, do you understand these possible penalties and

    12    consequences of your plea?

    13    A.   Yes, sir.

    14    Q.   Any questions?

    15    A.   No, sir.

    16    Q.   Do you also understand that if the Court imposes a prison

    17    sentence of more than one year, you will be required to serve

    18    at least 85 percent of that sentence?

    19    A.   Yes, sir.

    20    Q.   And you discussed this all with Ms. Connor, correct?

    21    A.   Yes, sir.

    22    Q.   And these discussions all took place prior to today; is

    23    that correct?

    24    A.   Yes, Your Honor.

    25    Q.   Has Ms. Connor explained to you what supervised release is?


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 110 filed 08/23/19 page 13 of 30   13


     1    A.    Yes, sir.

     2    Q.    And do you believe you understand what supervised release

     3    is?

     4    A.    Yes, sir.

     5    Q.    Do you understand that if you are placed on supervised

     6    release, you will be required to live your life pursuant to

     7    certain conditions, and that if you violate those conditions,

     8    your supervised release could be revoked and you could be given

     9    additional time in prison; do you understand that?

    10    A.    Yes, I do.

    11    Q.    Do you also understand that the offense to which you want

    12    to plead guilty is a felony offense; that is, an offense that

    13    is punishable by a term of imprisonment of more than one year;

    14    do you understand that?

    15    A.    Yes, sir.

    16    Q.    And do you also understand that if I accept your guilty

    17    plea, you will be adjudged guilty of that offense, and you may

    18    be deprived of valuable civil rights such as the right to vote,

    19    the right to hold public office, the right to serve on a jury,

    20    and the right to possess any kind of firearm; do you understand

    21    that?

    22    A.    Yes, sir.

    23    Q.    The Court will determine what your sentence should be using

    24    a combination of advisory sentencing guidelines, possible

    25    authorized variances from those guidelines, and other statutory


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 110 filed 08/23/19 page 14 of 30        14


     1    sentencing factors.     Have you and Ms. Connor talked about how

     2    the advisory sentencing guidelines might apply to your case?

     3    A.   Yes, sir.

     4    Q.   Do you believe you understand that?

     5    A.   Yes, sir.

     6    Q.   Okay.   Do you understand that the Court will not be able to

     7    determine the advisory guideline sentence for your case until a

     8    probation officer prepares a presentence report and you and the

     9    government have had an opportunity to respond to the reported

    10    facts and the application of the guidelines recommended by the

    11    probation officer?

    12                 In other words, you understand you are not going to

    13    be sentenced today?

    14    A.   Yes, sir.

    15    Q.   At sentencing the Court will determine the sentencing range

    16    from the sentencing guidelines.        However, the Court will also

    17    examine other statutory sentencing factors under

    18    18 U. S. C. § 3553(a).      This means that your actual sentence

    19    may differ from the sentence suggested by the guidelines.               Do

    20    you understand that?

    21    A.   Yes, Your Honor.

    22    Q.   And you discussed this all with Ms. Connor, correct?

    23    A.   Yes, sir.

    24    Q.   Do you understand that the sentence only imposed may be

    25    different from any estimate that Ms. Connor or anyone else may


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 110 filed 08/23/19 page 15 of 30   15


     1    have given you?

     2    A.   Yes, sir.

     3    Q.   Okay.    Do you also understand that under some

     4    circumstances, you or the government may appeal your conviction

     5    or any sentence I impose?

     6    A.   Yes, sir.

     7    Q.   Ms. Geary, do you have any written or verbal agreements

     8    with the government about this change of plea?

     9    A.   No, sir.

    10    Q.   There is no written documents, correct?

    11    A.   No, sir.

    12    Q.   Is there any agreements, oral agreements, with the

    13    government?

    14    A.   No.

    15    Q.   Is there any agreement in any way with the government about

    16    this case?

    17    A.   No, sir.

    18                 THE COURT:    And to both counsel, are there any

    19    written or verbal agreements between Ms. Geary and the

    20    government?

    21                 MS. CONNOR:    No, Your Honor.

    22                 MR. BERRY:    No, Your Honor.

    23                 THE COURT:    Okay.

    24    BY THE COURT:

    25    Q.   Ms. Geary, has anyone attempted to force you to plead


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 110 filed 08/23/19 page 16 of 30   16


     1    guilty or otherwise threatened you?

     2    A.   No, sir.

     3    Q.   Has anyone promised you anything, anything at all, to get

     4    you to plead guilty?

     5    A.   No, sir.

     6    Q.   Are you pleading guilty of your own free will?

     7    A.   I am, Your Honor.

     8    Q.   Okay.    Ms. Geary, do you understand that you have a right

     9    to plead not guilty to any offense charged against you and to

    10    persist in that plead?

    11    A.   Yes, sir.

    12    Q.   Do you understand that nobody can force you to plead

    13    guilty?

    14    A.   Yes, sir.

    15    Q.   That has to be your decision; do you understand that?

    16    A.   Yes, sir.

    17    Q.   And do you also understand that you have a right to be

    18    represented by counsel and, if necessary, have the Court

    19    appoint counsel at trial and every stage of the proceeding; do

    20    you understand that?

    21    A.   I do, sir.

    22    Q.   Let me list the other rights you would have if you

    23    persisted in your plea of not guilty.         You would then have a

    24    right to a trial by jury.      A jury is made up of 12 people and

    25    you may participate in selecting them.         All 12 jurors would


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 110 filed 08/23/19 page 17 of 30   17


     1    have to unanimously reach a verdict before you could be found

     2    guilty.    You and the government could also agree to go to trial

     3    without a jury and then I, as a judge, would decide whether or

     4    not you are guilty.     At trial you would be presumed to be

     5    innocent, and the government would be required to prove you

     6    guilty by competent evidence and beyond a reasonable doubt

     7    before you could be found guilty.

     8                 At trial you are not required to prove that you are

     9    innocent; that is, the burden is upon the government to prove

    10    that you are guilty.      During trial, the government's witnesses

    11    would have to come to Court and testify in your presence, and

    12    Ms. Connor could cross-examine the government's witnesses.

    13    Where applicable, Ms. Connor could object to evidence offered

    14    by the government.     In turn, you could present your own

    15    witnesses and other evidence on your behalf.          If the witnesses

    16    for you would not appear voluntarily, you could require their

    17    attendance through the subpoena power of the Court.           And if you

    18    wanted, you would have the right to testify at trial.

    19                 On the other hand, if you did not want to testify at

    20    your trial, you would have the right not to testify and no

    21    inference or suggestion of guilt could be drawn from the fact

    22    that you did not testify.      Moreover, if you went to trial and

    23    were convicted, you would have the right to appeal your

    24    conviction with the assistance of a lawyer.          Do you understand

    25    all these rights I just listed for you?


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 110 filed 08/23/19 page 18 of 30   18


     1    A.   Yes, sir.

     2    Q.   And these rights were all explained to you prior to today;

     3    is that correct?

     4    A.   Yes, Your Honor.

     5    Q.   However, if you plead guilty and the Court accepts your

     6    plea, there will be no trial, and you will be found guilty.

     7    You will have to give up your right to a trial.          You will give

     8    up your right to a trial and the other rights I just discussed.

     9    You also have to give up your right not to incriminate yourself

    10    because I will ask you questions about what you did in order to

    11    be sure you are guilty as charged.        You will have to admit or

    12    confess your guilt.     Do you understand those things?

    13    A.   Yes, Your Honor.

    14    Q.   Now that I discussed your rights with you, do you still

    15    want to plead guilty?

    16    A.   Yes, Your Honor.

    17    Q.   Ms. Geary, you stated earlier that you have read and

    18    understand the charges against you in the Indictment; is that

    19    correct?

    20    A.   Yes, Your Honor.

    21    Q.   Do you have any questions?

    22    A.   No, sir.

    23    Q.   Before we go further, before I ascertain whether you are

    24    guilty of the charge to which you intend to plead guilty, would

    25    you like the charge read to you here in open court, or do you


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 110 filed 08/23/19 page 19 of 30   19


     1    waive that reading?

     2    A.     I waive that reading.

     3    Q.     Thank you very much.

     4                  Ms. Geary, did you commit the charge contained in

     5    Count 3 of the Indictment?

     6    A.     Yes, sir.

     7    Q.     I want you to tell me in your own words what you did in

     8    connection with that charge and where your actions took place

     9    that make you believe that you are guilty.         And I would ask

    10    Ms. Connor to help you establish what we call a factual basis

    11    to support your plea.

    12                  THE COURT:    Ms. Connor.

    13                  MS. CONNOR:   Yes, Your Honor.

    14                                   EXAMINATION

    15    BY MS. CONNOR:

    16    Q.     Ms. Geary, between June 2, 2013, and October 18, 2017, did

    17    you become aware of a USB your husband had kept with sexually

    18    explicit pictures of minors on it?

    19    A.     Yes.

    20    Q.     And during that time period, did you take control of that

    21    USB?

    22    A.     Yes.

    23    Q.     And isn't it correct that you hid that USB?

    24    A.     Yes.

    25    Q.     Eventually, after your husband was arrested, is it correct


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 110 filed 08/23/19 page 20 of 30   20


     1    that you turned that USB over to law enforcement?

     2    A.   Yes, I did.

     3    Q.   Now, on that USB you indicated that there were sexually

     4    explicit pictures of minors?

     5    A.   Yes.

     6    Q.   Among those pictures, isn't it correct that you found

     7    pictures of your daughter, MF-2?

     8    A.   Yes.

     9    Q.   And you knew that MF-2 at that time was under 12 years old?

    10    A.   Yes.

    11    Q.   Now, you understand that one of the elements of the offense

    12    is that the -- either the means or facilities of interstate and

    13    foreign commerce are used in affecting interstate commerce,

    14    including a computer would have to be used for the production

    15    of these pictures?

    16    A.   Yes.

    17    Q.   And you do agree that, in fact, the USB and/or the camera

    18    that was used related to the taking of these pictures did, in

    19    fact, travel in interstate commerce?

    20    A.   Yes.

    21                MS. CONNOR:     Is that sufficient, Your Honor?

    22                THE COURT:     Okay.   Ms. Geary, I am going to ask the

    23    government to summarize what its evidence would be if this case

    24    went to trial.     Listen closely to Mr. Berry because I will ask

    25    you whether you disagree with any of the government's evidence,


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 110 filed 08/23/19 page 21 of 30   21


     1    and to the extent you agree, that would also become part of

     2    your factual basis.

     3                Mr. Berry?

     4                MR. BERRY:     Thank you, Your Honor.      In approximately

     5    April 2013 and again in June 2013, defendant's husband,

     6    David Geary, showed defendant sexually explicit photographs of

     7    MF-2 as well as sexually explicit photos and videos of other

     8    children, who defendant did not know.         The images of MF-2 were

     9    produced using a camera that's manufactured outside of the

    10    state of Indiana, specifically in Thailand.          David Geary showed

    11    defendant these photographs on one of their home computers

    12    using a thumb drive that stored the images.          The thumb drive

    13    was also manufactured outside the state of Indiana,

    14    specifically in China.

    15                In June, 2013, MF-2 was seven years old.          The photos

    16    depicting FM2 show her in various poses, some wearing a

    17    nightgown without underwear exposing her vagina as the focal

    18    point of the image.      The photos and videos of the unknown

    19    children depict similar sexually explicit activity of children

    20    under the age of 12, some engaged in sexual acts with other

    21    people and some engaged in the lascivious exhibition of their

    22    genitals.

    23                In 2013, the defendant took the thumb drive knowing

    24    it contained these videos and photographs of prepubescent child

    25    pornography and taped it to the back of a mirror to hide it


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 110 filed 08/23/19 page 22 of 30   22


     1    from her husband, David Geary.        She maintained possession of

     2    that thumb drive until October, 2017 when she gave it to law

     3    enforcement.     That's all, Your Honor.

     4                 THE COURT:    Thank you very much.

     5                 Ms. Geary, do you agree with the government's

     6    summary of what you did?

     7                 MS. CONNOR:    Your Honor, may I have a moment?

     8         (Discussion between counsel and the defendant off the

     9          record.)

    10                 MS. CONNOR:    Okay.

    11                 THE DEFENDANT:    Yes, sir.

    12                 THE COURT:    Okay.    Thank you very much.     Do both

    13    counsel, starting with Ms. Connor, agree that an adequate

    14    factual basis has been given by Ms. Geary to support the guilty

    15    plea to Count 3 of the Indictment?

    16                 MS. CONNOR:    Yes, Your Honor.

    17                 MR. BERRY:    Yes, Your Honor.

    18                 THE COURT:    Okay.    And, Ms. Geary, remember at your

    19    sentencing hearing the victim of your offense will have an

    20    opportunity to be heard.      Do you understand that?

    21                 THE DEFENDANT:    Yes, sir.

    22                 THE COURT:    At this time, Ms. Geary, let me ask you:

    23    How do you want to plead as to Count 3 of the Indictment in

    24    this case?

    25                 THE DEFENDANT:    Guilty.


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 110 filed 08/23/19 page 23 of 30   23


     1                THE COURT:     It is the finding of the Court in the

     2    case of United States of America v. Sheila Geary, that

     3    defendant, Sheila Geary, is fully competent and capable of

     4    entering an informed plea; that defendant, Sheila Geary, is

     5    aware of the charge and the consequences of the plea; and that

     6    the plea of guilty is a knowing and voluntary plea supported by

     7    an independent basis in fact containing each of the essential

     8    elements of the offense.      The plea is therefore accepted, and

     9    the defendant is now adjudged guilty of Count 3 of the

    10    Indictment.

    11                I refer Ms. Geary to the probation office to prepare

    12    a presentence investigation report pursuant to Federal Rule of

    13    Criminal Procedure 32(c)(1).

    14                And, Ms. Connor, would you arrange for that meeting

    15    to take place.

    16                MS. CONNOR:     Yes, Your Honor.     Just for the record,

    17    I am going to be out of town until after March 18th.           I have

    18    already spoken with Mr. Beier.       We signed off on the necessary

    19    releases, but we will not be able to do that interview until

    20    after my return.

    21                THE COURT:     Okay.   That's fine.    Is that okay with

    22    the government?

    23                MR. BERRY:     Fine with me, Your Honor.

    24                THE COURT:     Ms. Geary, it is in your best interest

    25    to cooperate with the probation officer and truthfully answer


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 110 filed 08/23/19 page 24 of 30        24


     1    all the officers' questions because the report will be

     2    important as to my decision as to what your sentence will be.

     3    I am asking that Ms. Connor be present when you provide the

     4    information.    You and Ms. Connor have a right to examine the

     5    report, make objections to the report, and comment on it at the

     6    time of the sentencing.

     7                And to both counsel, after this hearing I will enter

     8    a written order that sets forth your obligations and the

     9    Court's expectations regarding the sentencing procedures.               As

    10    both counsel know, as you have both been in front of me before,

    11    please pay close attention to this order as I require pretty

    12    strict adherence to it.      Also, the sentencing hearing is going

    13    to take place -- and I will get to a date, but it comes up in

    14    May, right, I think it is?

    15                MR. BERRY:     Yes, Your Honor, everybody was

    16    accommodating me because my job is ending soon, so we are

    17    trying to do it earlier in May.

    18                THE COURT:     That's fine.    No problem at all.

    19                MR. BERRY:     Thank you.

    20                THE COURT:     Also note, as you all both know, the

    21    sentencing recommendation portion of the report will be

    22    disclosed to the parties both when the draft PSR is created and

    23    when the final report is completed.        This means that the

    24    parties will have the opportunity to submit their comments or

    25    objections to the probation officer preparing the presentence


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 110 filed 08/23/19 page 25 of 30   25


     1    report as to what they believe the appropriate recommendation

     2    regarding the defendant's sentence should she be and the

     3    conditions of supervised release, if any.         Once the report is

     4    finalized, a party may bring up all issues regarding the

     5    sentencing recommendation by the probation officer, including

     6    the conditions of supervised release, directly to the Court in

     7    a sentencing memorandum.

     8                 As I already told you, Ms. Geary, a couple times,

     9    you should know at your sentencing hearing, any victim of your

    10    crime will be afforded the opportunity to be reasonably heard.

    11                 THE DEFENDANT:    Yes, sir.

    12                 THE COURT:    Okay.   Restitution is mandatory in this

    13    matter.    The question is can we take this up in the sentencing

    14    memorandum, or are we going to need a separate hearing?

    15                 MR. BERRY:    I am hopeful that we can take it up at

    16    sentencing and now that we've already done that sort of leg

    17    work on the front side for David -- I don't know that

    18    Ms. Connor is aware or familiar with how that shook out, but I

    19    am happy to share that with her -- the paperwork we got from

    20    counseling and how we came up with that number, share that with

    21    her.

    22                 MS. CONNOR:    I am not familiar with how the

    23    resolution --

    24                 THE COURT:    Okay.   Well, my thing is the clock

    25    starts running on me when we enter the plea.          I just want to


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 110 filed 08/23/19 page 26 of 30     26


     1    make sure we get all this done before we have the sentencing

     2    hearing.    I will prefer if we could do it through the

     3    sentencing memorandum rather than having a hearing.           That's

     4    more work for you all.

     5                If we need a hearing, let me know.         We will have a

     6    hearing on it.

     7                MS. CONNOR:     Your Honor, I can't speak to that right

     8    now because we do not have an agreement for purposes of this

     9    plea and, therefore, I don't really know what the government's

    10    position is regarding restitution.

    11                THE COURT:     No, I understand it.     And Mr. Berry will

    12    share that with you as to information that took place in the

    13    other hearing.     So I'm not saying you have to accept it.         I'm

    14    just saying you'll get a chance to look at that obviously.

    15                The sentencing is set for May 24, 2019, at

    16    2:00 o'clock p.m. which is Central Time, of course.           It was the

    17    date agreed to by both counsel.

    18                As the Court earlier stated, having found Ms. Geary

    19    guilty of the charge in Count 3 of the Indictment, the Court

    20    adopts the government's position that Ms. Geary is not a flight

    21    risk and does not present a danger to others or the community.

    22    Accordingly, the Court will not order that Ms. Geary be

    23    detained while awaiting sentence.

    24                Does the government object to the present bond and

    25    pretrial release conditions being continued?


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 110 filed 08/23/19 page 27 of 30   27


     1                MR. BERRY:     No, Your Honor.

     2                THE COURT:     It is ordered the present bond and

     3    pretrial release conditions be continued until sentencing.

     4                Ms. Geary, do you understand that all the conditions

     5    on which you are released up to now continue to apply and that

     6    the penalty for violating those condition can be severe?

     7                THE DEFENDANT:     Yes, Your Honor.

     8                THE COURT:     Do you further understand that you must

     9    be in this courtroom on the day of your sentencing?

    10                THE DEFENDANT:     Yes, Your Honor.

    11                THE COURT:     And do you finally understand that

    12    failing to appear as required is a criminal offense for which

    13    you can be sentenced to imprisonment?

    14                THE DEFENDANT:     Yes, Your Honor.

    15                THE COURT:     Okay.    And, counsel, anything else we

    16    need to address today, Ms. Connor?

    17                MS. CONNOR:     Your Honor, I would only like to

    18    clarify for the record that Ms. Geary's older children, MF-1

    19    and MM-3 came to court today.        I know Mr. Berry mentioned one

    20    of those children had been a victim related to Mr. Geary's

    21    conduct.    But I wanted to make sure that the record is clear

    22    that MF-1 and MM-3 came with their mother today to show support

    23    for her, not as victims of anything that Ms. Geary has done.

    24                THE COURT:     Right.   And I believe the one that's

    25    designated as a victim is not here today; is that correct?


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 110 filed 08/23/19 page 28 of 30   28


     1                MR. BERRY:     That's correct.    And on that point, Your

     2    Honor -- I'm sorry.      Were you done?

     3                MS. CONNOR:     Yes.

     4                MR. BERRY:     Okay.   On that point, if it's okay with

     5    Your Honor, I think we did this previously -- if you wouldn't

     6    mind issuing an oral order for the court reporter to redact the

     7    names of what I call MF-2, what she referred to as MF-2; that

     8    MF-2's name should be redacted to the label of MF-2.

     9                I think it might also be appropriate if you're okay

    10    with this, Ms. Connor, that MF-1 and MM-3's name also be

    11    redacted.    And that's not so much because they're victims of

    12    this case but because of the interfamilial nature of this,

    13    anybody who reads the transcript can put two and two together

    14    with David's transcript and figure out who MF-1 is, the victim

    15    in that case as well.      And so I think for her benefit and

    16    protection, if we could redact the names of the children, of

    17    the offspring of Mr. and Mrs. Geary that have been mentioned

    18    here today, and that would be MF-2, MM-3, and MF-1, or MF-1.

    19                THE COURT:     Ms. Connor?

    20                MS. CONNOR:     Your Honor, as long as we have some

    21    designation so that we can later identify who those people are.

    22                THE COURT:     I think the designation can be the ones

    23    in the Indictment, or the designation can be -- the

    24    designation --

    25                MR. BERRY:     If I could just suggest, obviously for


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 110 filed 08/23/19 page 29 of 30   29


     1    MF-2, we'll make her MF-2.

     2                THE COURT:     Okay.

     3                MR. BERRY:     MF-1 or MF-1, if we'll make that MF-1.

     4    And then for MM-3, if you would just put MM-3, for example.

     5                THE COURT:     Will that work, Ms. Connor?       I don't

     6    know.

     7                MS. CONNOR:     As long as we all agree on who

     8    everybody is, I think it's fine.        I don't want there to be an

     9    understanding though that we are stipulating that children are

    10    victims.

    11                THE COURT:     Right.   What it is, is an accommodation

    12    to the record is what it is.

    13                MR. BERRY:     That's right.

    14                THE COURT:     If there is any confusion, that will get

    15    fettered out, obviously, at the appropriate time.

    16                MR. BERRY:     And just to be clear, MF is minor

    17    female, not minor victim.

    18                THE COURT:     Right.

    19                MR. BERRY:     MM is minor male, even though he is not

    20    really a minor.     But for purposes of this, I think it would be

    21    simpler.    So I'm not suggesting it's minor victim X, minor

    22    victim whatever, such that they are victims when they're not in

    23    this case for clarification.

    24                THE COURT:     And, obviously, at the sentencing

    25    hearing we will make sure that is straight.          Okay.   Anything


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 110 filed 08/23/19 page 30 of 30   30


     1    else we need to address today?

     2                 MS. CONNOR:    No, Your Honor.

     3                 THE COURT:    Mr. Berry, anything else we need to

     4    address today?

     5                 MR. BERRY:    No, Your Honor.    Thank you.

     6                 THE COURT:    Okay.   Ms. Geary, do you have any

     7    questions?

     8                 THE DEFENDANT:    No, Your Honor.

     9                 THE COURT:    Remember, you need to be here for the

    10    day of your sentencing.

    11                 THE DEFENDANT:    Yes, sir.

    12                 THE COURT:    And good luck to you until you get back

    13    here on that time.

    14                 THE DEFENDANT:    Thank you.

    15                 THE COURT:    Court is adjourned.

    16         (Proceedings concluded at 2:27 p.m.)

    17                                   * * * * *
                                        CERTIFICATION
    18
                  I, ASHLEY N. STOKES, Federal Court Reporter, certify
    19    that the foregoing is a correct transcript from the record of
          proceedings in the above-entitled matter.
    20

    21

    22
                   S/Ashley N. Stokes                    August 21, 2019
    23             Certified Realtime Reporter
                   United States District Court
    24             Northern District of Indiana
                   Hammond Division
    25


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
